                            Case 19-15056       Doc 8   Filed 04/15/19     Page 1 of 1

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Baltimore
                                 In re:   Case No.: 19−15056 − TJC      Chapter: 7

Jeffrey Douglas Rathell SR
Debtor


                      NOTICE OF MISSING STATEMENT OF INTENT

DOCUMENT:                                        Voluntary Petition

PROBLEM:                                         The Statement of Intention is missing.

CURE:                                            The Statement of Intention shall be filed with the Court by the
                                                 date below.
                                                 A copy of the Statement of Intention shall be served on the
                                                 trustee and creditors named in the statement on or before the
                                                 filing of the statement.


The above deficiency must be cured by 5/15/19 , or on or before the date of the first meeting of the creditors,
whichever is earlier.


Additional information for non−attorney filers is available at
http://www.mdb.uscourts.gov/content/no−attorney


Dated: 4/15/19
                                                 Mark A. Neal, Clerk of Court
                                                 by Deputy Clerk, Mark Rybczynski
                                                 410−962−4255


cc:    Debtor
       Attorney for Debtor − L. Jeanette Rice

Form stint (rev. 03/2005)
